978 F.2d 1259
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William J. RICKER, Plaintiff-Appellant,v.ALCOA ALUMINUM COMPANY OF AMERICA and Rust EngineeringCompany, a/k/a Rust International, Defendants-Appellees.
No. 92-5092.
United States Court of Appeals, Sixth Circuit.
Nov. 2, 1992.

Before KEITH and BATCHELDER, Circuit Judges, and HOOD, District Judge.*
PER CURIAM.


1
On December 19, 1991, the district court granted summary judgment for ALCOA Aluminum Company of America, the only defendant-appellee that presently remains in this wrongful death action following this court's granting of plaintiff-appellant's motion to dismiss defendant-appellee Rust Engineering Company as a party.   After having reviewed the briefs and record in this matter,1 we conclude that the district court correctly set forth the facts and applied the law.   Therefore, for the reasons stated in the district court opinion, the judgment is AFFIRMED.



*
 The Honorable Joseph M. Hood, United States District Judge for the Eastern District of Kentucky, sitting by designation


1
 The parties waived oral argument